GRIFFIN, J.
Hernando County [“the County”] appeals a non-final order denying its motion for a temporary injunction to prevent a claimed violation of the county’s zoning code. We recognize the accuracy of the County’s cited authorities that irreparable harm is presumed where an injunction is sought to halt the violation of a zoning ordinance. After a review of the record, however, we find no error in the trial court’s refusal to enter the temporary injunction. The trial judge explained that he had not been convinced either that the County was likely to prevail on the merits or that his refusal to enter the temporary injunction would result in irreparable harm. He emphasized that his ruling did not imply that the County would not prevail in further proceedings to obtain a permanent injunction or that the County *1061could not utilize normal enforcement procedures. He simply concluded that he had not been persuaded that the respondent should be enjoined until the matter was fully heard. On this record, we see no error.
AFFIRMED.
COBB and PALMER, JJ., concur.